          Case 1:21-cr-00403-VEC Document 37 Filed 06/14/21 Page 1 of 9


UNITED STATES DISTRICT COURT
SOUTHER~ DISTRICT OF NEW YORK
- - - - - - - - - - - - -     - X

UNITED STATES OF AMERI CA

     - v. -                                  INDICTMENT

NGOC MANH NGUYEN ,                           2 1 Cr .
     a/k/a "Peter Nguyen ,"
VICTORIA DIEUY HO,
     a/k/a "Vicky Ho," and
DAT TAT HO ,

                       Defendants .
                                            21CRIM 403
                                       X

                                COUNT ONE
                 (Major Fraud Against the United States)

     The Grand Jury charges:

     1.      From at least in or about April 2020 through at least

in or about June 2020 , in the Southern District of New York and

elsewhere , NGOC MANH NGUYEN , a/k/a "Peter Nguyen ," VICTORIA

DIEUY HO , a/k/a "Vicky Ho ," and DAT TAT HO, the defendants ,

willfully and knowingly executed , and attempted to execute , a

scheme and artifice with the intent to defraud the United

States , and to obtain money and property by means of false and

fraudulent pretenses , representations , and promises , in a grant ,

contract , subcontract , subsidy , loan, guarantee , insurance, and

other form of Federal assistance , including through an econ omic

stimulus , recovery and rescue plan provided by the Government ,

the v alue o f which was $1 , 0 00 ,000 and mo re , t o wit, the

defendants engaged in a scheme to obtain Gov ernment - guaranteed
       Case 1:21-cr-00403-VEC Document 37 Filed 06/14/21 Page 2 of 9


loans by means of false and fraudulent pretenses ,

representat i ons , and documents , for several related nail salons

and other companies (the "Victoria Companies " ) through a loan

program of the United States Small Business Administration (the

"SBA") designed to provide relief to small businesses during the

novel coronavirus/COVID- 19 pandemic , namely the Paycheck

Protection Program (the "PPP " ) .

          (Title 18 , United States Code , Sections 1031 and 2 . )

                               COUNT TWO
            (Conspiracy to Commit Wire Fraud and Bank Fraud)

     The Grand Jury further charges:

     2.      From at least in or about April 2020 through at least

in or about June 2020, in the Southern District of New York and

elsewhere , NGOC MANH NGUYEN , a/k/a "Peter Nguyen , " VICTORIA

DIEUY HO , a/k/a "Vicky Ho ," and DAT TAT HO , the defendants , and

others known and unknown , willfully and knowingly , did combine ,

conspire , confederate , and agree together and with each other to

commit wire fraud , in violation of Title 18 , United States Code ,

Section 1343 , and bank fraud , in violation of Title 18 , United

States Code , Section 1344.

     3.      It was a part and an object of the conspiracy that

NGOC MANH NGUYEN , a/k/a "Peter Nguyen ," VICTORIA DIEUY HO, a/k/a

" Vicky Ho ," and DAT TAT HO , the defendants , and others known and

unknown , having devised and intending to devise a scheme and

artifice to defraud and for obtaining money and property by


                                     2
       Case 1:21-cr-00403-VEC Document 37 Filed 06/14/21 Page 3 of 9


means of false and fraudulent pretenses , representations , and

promises , knowingly and willfully would and did transmit and

cause to be transmitted by means of wire , radio , and television

communication in interstate and foreign commerce , writings ,

signs , signals , pictures , and sounds for the purpose of

executing such scheme and artifice , in violation of Title 18 ,

United States Code , Section 1343 , to wit , the defendants engaged

in a scheme to obtain Government-guaranteed loans for the

Victoria Companies through the PPP by means of false and

fraudulent pretenses , representations , and documents , including

through electronic communications transmitted into and out of

the Southern District of New York.

     4.    It was further a part and an object of the conspiracy

that NGOC MANH NGUYEN , a/k/a "Peter Nguyen , " VICTORIA DIEUY HO ,

a/k/a "Vicky Ho , " and DAT TAT HO , the defendants, and others

known and unknown , knowingly and willfully would and did execute

and attempt to execute a scheme and artifice to defraud a

financial institution, the deposits of which were then insured

by the Federal Deposit Insurance Corporation ("FDIC") , and to

obtain moneys , funds , credits , assets , securities , and other

property owned by , and under the custody and control of , such

financial institution, by means of false and fraudulent

pretenses , representations , and promises, in violation of Title

18 , United States Code, Section 1344 , to wit, the defendants



                                     3
       Case 1:21-cr-00403-VEC Document 37 Filed 06/14/21 Page 4 of 9


engaged in a scheme to obta i n Government - guaranteed loans for

the Victoria Companies from FDIC - insured banks through the PPP

by means of fa l se and fraudulent pretenses , representations , and

documents .

              (Title 18 , United States Code , Section 1349.)

                               COUNT THREE
                  (Conspiracy to Make False Statements)

     The Grand Jury further charges :

     5.       From at least in or about April 2020 through at least

in or about June 2020 , in the Southern District of New York and

elsewhere , NGOC MANH NGUYEN, a/k/a "Peter Nguyen ," VICTORIA

DIEUY HO , a/k/a "Vicky Ho ," and DAT TAT HO , the defendants , and

others known and unknown , willfully and knowingly , did combine ,

conspire , confederate , and agree together and with each other to

commit offenses against the United States , to wit , violations of

Title 1 8 , United States Code , Sections 1014 and 1001.

     6.       It was a part and an object of the conspiracy that

NGOC MANH NGUYEN , a/k/a "Peter Nguyen ," VICTORIA DIEUY HO , a/k/a

"Vicky Ho ," and DAT TAT HO , the defendants , and others known and

unknown , knowingly would and did make a false statement and

report for the purpose of influencing the actions of a financial

institution , the accounts of which were insured by the FDIC , in

connection with an application and loan , in violation of Title

18 , United States Code , Section 1014, to wit , the defendants

agreed to make false statements regarding , among other things,


                                     4
       Case 1:21-cr-00403-VEC Document 37 Filed 06/14/21 Page 5 of 9


the number of employees of and wages paid by the Victoria

Companies , for the purpose of obtaining Government-guaranteed

loans for the Victoria Companies from FDIC-insured banks through

the PPP .

      7.    It was further a part and an object of the conspiracy

that NGOC MANH NGUYEN , a/k/a "Peter Nguyen, " VICTORIA DIEUY HO,

a/k/a "Vicky Ho , " and DAT TAT HO , the defendants , and others

known and unknown , in a matter within the jurisdiction of the

executive branch of the Government of the United States ,

knowingly and willfully , would and did falsify , conceal and

cover up by a trick , scheme and device a material fact , make a

materially false , f i ctitious , and fraudulent statement and

representation, and make and use a false writing and document

knowing the same to contain a materially false , fictitious , and

fraudulent statement and entry , in violation of Title 18 , United

States Code , Section 1001 , to wit , the defendants agreed to make

false and misleading statements regarding , among other things ,

the number of employees of and wages paid by the Victoria

Companies , for the purpose of obtaining Government-guaranteed

loans for the Victoria Companies through the PPP administered by

the SBA .

                               Overt Acts

     8.     In furtherance of the conspiracy and to effect the

illegal objects thereof , the following overt acts , among others ,



                                     5
       Case 1:21-cr-00403-VEC Document 37 Filed 06/14/21 Page 6 of 9


were committed in the Southern District of New York and

elsewhere :

              a.   On or about April 27 , 2020 , VICTORIA DIEUY HO ,

a/k/a "Vicky Ho ," the defendant , submitted a PPP loan

application for Victoria's Day Spa & Nails 2000 Inc .         (" Victoria

Company-1" ) to a financial institution ("Bank-1") that contained

false statements inflating the number of employees and total

average payroll of Victoria Company-1.

              b.   On or about April 29, 2020 , NGOC MANH NGUYEN ,

a/k/a "Peter Nguyen ," the defendant , submitted fabricated tax

forms , which contained false statements inflating the number of

employees and payroll of Victoria Company-1 , to a Bank- 1

representative based in Manhattan , New York .

              c.   On or about May 4 , 2020 , Bank-1 received a PPP

loan application for ND - Victoria 's Nails and Spa Inc .

(" Victoria Company- 2 " ) signed by DAT TAT HO , the defendant .      The

application contained false statements inflating the number of

employees and total average payroll of Victoria Company-2 .

               (Title 18, United States Code , Section 371 . )

                          FORFEITURE ALLEGATIONS

     9.       As the result of committing the wire fraud, bank

fraud, and false statements to a bank offenses charged in Counts

Two and Three of this Indictment, NGOC MANH NGUYEN , a/k/a "Peter

Nguyen ," VICTORIA DIEUY HO, a/k/a "Vicky Ho," and DAT TAT HO ,



                                      6
          Case 1:21-cr-00403-VEC Document 37 Filed 06/14/21 Page 7 of 9


the defendants , shall forfeit to the United States , pursuant to

Title 18 , United States Code , Section 982 (a) (2) (A) , any and all

property constituting , or derived from , proceeds obtained

directly o r indirectly , as a result of the commi ssion of said

offenses , including but not limited to a sum of money in United

States currency representing the amount of proceeds traceable to

the commission o f sa i d offenses .

                        Substitute Assets Provision

      10.     If any of the above-described forfeitable property , as

a result of any act or omission of the defendants:

              a.   cannot be located upon the exercise of due

diligence ;

              b.   has been transferred or sold to , or deposited

with , a third person ;

              c.   has been placed beyond the jurisdiction of the

Court ;

              d.   has been substantially diminished in value ; or

              e.   has been commingled with other property which

cannot be subdivided without difficulty ;

it is the intent of the United States , pursuant to Title 21 ,

United States Code , Section 853(p) , and Title 28 , United States

Code , Section 2461 , to seek forfeiture of any other property of




                                       7
      Case 1:21-cr-00403-VEC Document 37 Filed 06/14/21 Page 8 of 9


the defendants up to the value of the forfeitable property

described above.

           (Title 18 , United States Code , Section 982 ;
         Title 21 , Un i ted States Code , Section 853 ; and
          Title 28 , United States Code , Section 2461 . )




  ~/4/-
~REPERSON     V                         ~u~,
                                        United States Attorney




                                    8
                 Case 1:21-cr-00403-VEC Document 37 Filed 06/14/21 Page 9 of 9




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK


                                    UNITED STATES OF .AMERICA

                                                     v.

                                           NGOC MANH NGUYEN,
                                                    a/k/a "Peter Nguyen,"
                                           VICTORIA DIEUY HO,
                                                    a/k/a "Vicky Ho," and
                                               DAT TAT HO,

                                                              Defendants.


                                                 INDICTMENT

                                                    21 Cr .

                          (18 U. S . C .    §§   371 , 1031 , 1349 , and 2 . )

                                         AUDREY STRAUSS
                                     United States Attorney




-:fi\ d\ c.-t\1..o" .\- --h) ~ <i
  be~ ~UC8<             Lc..)o/\£
